ACCEPTED
                                                                                                            01-14-00881-CV
                                                                                                  FIRST COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                        4/6/2015 5:32:26 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                     CLERK


                                    LAUCIUS & ASSOCIATES
                                             ATTORNEYS AT LAW
                                        1800 ST JAMES PLACE SUITE 200
                                              HOUSTON, TEXAS 77056                     FILED IN
                                                                                1st COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                                Tel: (713) 952-9840
Thomas A. Laucius                                                               4/6/2015 5:32:26
                                                                                               Fax:PM(713) 952-9897
Stephanie M. Harp                                                                         Toll Free
                                                                                CHRISTOPHER       A.(877)
                                                                                                      PRINE538-6783
                                                                                     E-mail:
                                                                                        Clerksharp@lauciuslaw.com

                                                April 6, 2015


       JAMES OKORAFOR                                     Via CMRR:7014 1200 0001 2565 4628
       PO BOX 710182
       HOUSTON, TEXAS 77271

               RE:    Cause #01-14-00881 Emerita Medina, et al vs. Gloria Raren, First Court of
                      Appeals of Texas on appeal from Cause No. 1025647; Emerita Medina, et al vs.
                      Gloria Raren; In the County Court at Law Number Four, Harris County, Texas

       Dear Mr. Okorafor:

              On March 19, 2015, we received notice from the Court of Appeals had been
       granted. However, we had not received a copy of the Motion considered by the court.

              Subsequently, I obtained a copy of your pleading which contained a Certificate of
       Service alleging service through the electronic case manager.

               On March 23, 2015, I requested you send proof of service so that I could
       investigate as we had never received the pleading. To date, I have not received the
       courtesy of a response.

               Please forward a copy of your proof of service so that I may confer with the appropriate
       parties regarding same. Should you have any questions, please do not hesitate to call. I look
       forward to hearing from you soon. Thank you for your attention to this matter.

                                                          Sincerely,



                                                          Stephanie M. Harp

       Cc:     Christopher A. Prine
               Clerk, First Court of Appeals
               301 FanninStreet
               Houston, Texas 77002-2066